Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Claim Rejections - 35 USC § 102
Claims 1-8 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzsimmons (US 7.127,976).
	Fitzsimmons discloses all the positively recited elements of the invention including a stop for a tool (e.g., 80) that engages a work piece on a work platform, the stop comprising:
a mounting assembly (e.g., 34a-b, 36a-b) configured to be movably mounted on the tool (e.g., on 80 via 12) so that the mounting assembly is selectively positionable on the tool;

a first member (e.g., 42, 44) operatively connected to the mounting assembly and rotatable about an axis of rotation (e.g., via 46a, 46b, 48a, 48b), the first member projecting in a first direction (e.g., a longitudinal axis of 42, 44) from the axis of rotation to an end of the first member, the first direction being generally orthogonal to the axis of rotation (e.g., fig. 2), the first member having a first longitudinal axis parallel to the first direction (e.g., fig. 2); and
a second member (e.g., 50, 52, the elements 54a, 56a as part of the second member for the claims 6-14) projecting along a second longitudinal axis in a second direction from the first member to an end of the second member (e.g., fig. 2), the second longitudinal axis intersecting the first member and the second member (e.g., the second longitudinal axis intersect the elements 42 and 50, 44 and 52), the second direction being generally orthogonal to the first direction and to the axis of rotation (e.g., the elements 50 and 52 can be oriented to a position that is generally orthogonal to the first directions and to the axis of rotation), the second member configured to engage the work piece to locate the work piece with respect to the tool (e.g., fig. 7), the second member being mounted on the first member for movement along the first longitudinal axis of the first member and selectively fixable to the first member to adjust a distance between the second member and a reference plane (e.g., via 42a, 44a), the axis of rotation lying in the reference plane and the reference plane being parallel to the second direction, the distance being parallel to the first longitudinal axis of the first member (e.g., the elements 42, 44, 50, 52 can be arranged such that the axis of rotation which lies in the reference plane wherein the reference plane is parallel to the second direction and the distance is parallel to the first longitudinal axis, fig. 2).
Regarding claim 2, Fitzsimmons teaches a fastener (e.g., 54a, 54b, 56a, 56b) and wherein the first member comprises a slot (e.g., 42a, 44a) receiving the fastener for connecting the second member to the first member.
	Regarding claim 3, Fitzsimmons teaches the first member being rotatably mounted on the mounting assembly (e.g., via 46a, 46b, 48a, 48b).
Regarding claim 4, Fitzsimmons teaches the mounting assembly includes a shaft (e.g., at 46a, 48a), the first member being rotatably mounted on the shaft (e.g., fig. 2).
	Regarding claim 5, Fitzsimmons teaches the mounting assembly includes a clamp nut (e.g., 34a, 36a) configured to secure the mounting assembly on the tool.
	Regarding claim 6, Fitzsimmons teaches the second member being slidably mounted on the first member for movement along the first longitudinal axis of the first member (e.g., via 42a, 44a).
	Regarding claim 7, Fitzsimmons teaches the first member defining a channel (e.g., 42a, 44a) extending along the first longitudinal axis of the first member, the second member being slidably disposed in the channel (e.g., the elements 54a, 56a as part of the second member).
	Regarding claim 8, Fitzsimmons teaches the second member includes a first leg (e.g., 54a, 56a) and a second leg (e.g., 42, 44) extending from the first leg, the first leg slidably disposed in the channel of the first member (e.g., fig. 2).
	Regarding claim 15, Fitzsimmons teaches a tool assembly comprising the stop of claim 1 (e.g., see the rejection of claim 1 above) and the tool referenced in claim 1 (e.g., 80).
	Regarding claim 16, Fitzsimmons teaches the tool includes a fence having a guide face (e.g., 82) configured to engage and guide the work piece, wherein the second member is configured to be selectively fixed to the first member in a first location such that the second member engages the guide face (e.g., the second member is capable of engaging the guide face at the first location).
	Regarding claim 17, Fitzsimmons teaches a sub-fence (e.g., 12) coupled to the fence, the sub-fence having a sub-fence guide face (e.g., at 12) configured to engage and guide the work piece, wherein the second member is configured to be selectively fixed to the first member in a second location such that the second member engage the sub-fence guide face (e.g., the second member is capable of engaging the guide face on the element 12 at the second location).
	Regarding claim 18, Fitzsimmons teaches the end of the second member is a second end, the second member including a first end at the first member that is opposite the second end, the second direction extending from the first end toward the second end (e.g., fig. 2).
	Regarding claim 19, Fitzsimmons teaches the end of the second member is the portion of the second member farthest from the first member (e.g., fig. 2).
Claim Rejections - 35 USC § 103
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimmons in view of Myhre (US 4,464,962).
	Regarding claims 9-10, Fitzsimmons discloses the invention substantially as claimed except for the first member defining a slot in communication with the channel as presently claimed in claim 9 wherein the slot extends along the first longitudinal axis of the first member as presently claimed in claim 10.  Myhre teaches an arm (e.g., 27) with a channel (e.g., 26) and a slot (e.g., 26A) extending along a longitudinal axis of the arm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Myhre in order to provide an arm with a channel and a slot on Fitzsimmons in order to better guide the fastener on the arm.
	Regarding claim 11, the modified Fitzsimmons teaches at least one fastener (e.g., 54a, 56a) connecting the first member to the second member, the at least one fastener extending through the slot and into the channel of the first member (e.g., as modified by Myhre).
	Regarding claim 12, the modified Fitzsimmons teaches the at least one fastener is threadably connected to the first leg of the second member (e.g., via 54b, 56b).
	Regarding claim 13, the modified Fitzsimmons teaches the at least one fastener comprises two fasteners (e.g., a fastener not shown to secure the workpiece, column 4, line 51 of Fitzsimmons). 
	Regarding claim 14, the modified Fitzsimmons can be arranged to form a generally L-shape (e.g., fig. 2 of Fitzsimmons).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724